Filed 6/12/14 Davis v. Skyone Federal Credit Union CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION THREE




SHERYL DAVIS,                                                              B240943

         Plaintiff and Appellant,                                          (Los Angeles County
                                                                           Super. Ct. No. BC449548)
         v.

SKYONE FEDERAL CREDIT UNION,

         Defendant and Respondent.




         APPEAL from a judgment of the Superior Court of Los Angeles County,

Richard L. Fruin, Jr., Judge. Affirmed.

         Gary Rand and Suzanne E. Rand-Lewis for Plaintiff and Appellant.

         Richardson ♦ Harman ♦ Ober and Paul F. Schimley for Defendant and

Respondent.



                            _______________________________________
       Sheryl Davis appeals a summary judgment in favor of Skyone Federal Credit

Union (Credit Union), formerly known as FAA First Federal Credit Union. She

contends (1) the motion was procedurally defective; (2) the trial court erred by denying

her request to continue the hearing; (3) there are triable issues of fact as to each count;

and (4) the court erred by overruling her evidentiary objections. We conclude that she

has shown no prejudicial error and will affirm the judgment.

                   FACTUAL AND PROCEDURAL BACKGROUND

       1.     Davis’s Hiring and Acknowledgment of At-Will Employment

       Credit Union hired Davis in September 2006 as a staff accountant. She signed an

employment application dated August 4, 2006, that included an acknowledgement

stating:

       “I further understand that my employment with the Credit Union does not

constitute any form of contract, implied or expressed, and such employment will be

terminable at will by myself or the Credit Union upon notice of one party to the other.

My continued employment is dependent on satisfactory performance and the continued

need of my services as determined by the Credit Union.”

       Davis countersigned a letter offering her employment on August 29, 2006, under

the words “Agreed and Accepted.” The letter included the following language:

       “This is a confirmation of a job offer not a contract. The employment

relationship is based on mutual consent. Accordingly, either you or the Credit Union

can terminate the employment relationship at will, at any time, with or without cause or

advance notice.”

                                              2
       She signed a document entitled “Employment At-Will” on her first day of work

on September 11, 2006. The document included the following language:

       “I understand that the Credit Union is an ‘at will’ employer and as such,

employment with the Credit Union is not for a fixed term or definite period and may be

terminated at the will of either party, with or without cause, and without prior notice.

       “No supervisor or other representative of the Credit Union (except the

President/CEO) has the authority to enter into an agreement for employment for any

specified period of time, or to make any agreement contrary to the above. No one has

the authority to make verbal statements of any kind that are legally binding on the

Credit Union.

       “In addition, I understand that nothing contained in the Employee Handbook may

be construed as creating a promise of future benefits or a binding contract with the

Credit Union for benefits or for any other purpose.

       “My signature signifies that I understand that the foregoing agreement on at-will

status is the sole and entire agreement between the Credit Union and myself concerning

the duration of my employment and the circumstances under which my employment

may be terminated. It supersedes all prior agreements, understandings, and

representations concerning my employment with the Credit Union.”

       She also signed on September 11, 2006, and again on February 26, 2009, an

acknowledgement that an employee handbook had been made available to her.

A section in the handbook with the heading “Employment At-Will” stated, in part:



                                             3
       “The Credit Union is an ‘at will’ employer and as such, employment with the

Credit Union is not for a fixed term or definite period and may be terminated at the will

of either party, at any time, with or without cause, and without prior notice.

       [¶] . . . [¶]

       “Nothing contained in this Handbook may be construed as creating a promise of

future benefits or a binding contract with the Credit Union for benefits or for any other

purpose.”

       2.       Employment and Termination

       Davis worked as a staff accountant in the Credit Union’s accounting department

beginning in September 2006. Sonya Lowe was in charge of human resources at the

time. Davis was over 40 years old when she was hired.

       Davis informed her supervisor, Curtis Martin, in late September 2006 that her

son was seriously ill. She took a previously planned two-week vacation in October

2006. She informed Martin in February 2007 that her partner was seriously ill with

a brain tumor and asked to change from full-time to part-time work status. Martin

responded that her position required full-time employment and denied her request. So

Davis used her unpaid personal time off instead.

       Davis also requested time off to care for her gravely ill grandmother in

February 2007 or to change to part time. Martin denied her requests. Her grandmother

died the next day. Davis informed Lourdes Ruano, Credit Union’s chief financial

officer, in April 2007 that her partner had been hospitalized for brain surgery and

requested time off. Ruano denied her request stating that Davis was not entitled to time

                                             4
off because her partner was not a member of her immediate family. Davis informed

Martin later that same day that she just learned that her sister had died and requested

time off. She was allowed to take three days of bereavement leave.

       Davis requested two months of family medical leave in March 2008 to care for

her daughter who was suffering complications from pregnancy. Martin approved her

request. After returning from leave, Davis worked part of each work day in the

operations department, which needed assistance, for a period of time. She suffered

a workplace back injury in August 2008. The human resources department submitted

a workers compensation claim on her behalf, and she visited doctors and received

physical therapy.

       Davis received a notice of disciplinary action in September 2008 stating that she

had failed to provide sufficient cash for an automatic teller machine. She informed

Martin in November 2008 that her husband, from whom she was separated, was

hospitalized in a coma and requested time off. Martin approved her request. Her

husband died in December 2008. She took two days of bereavement leave. After she

returned, Martin stated, “ ‘Why the hell are you the only person that always has to be

called in a time of need?’ ” She was later asked to provide a copy of her husband’s

death certificate, which she did. She informed Martin on April 15, 2009, that her

brother had died. She was allowed three days off for bereavement and vacation.

       Martin and the new human resources director, Kurt James, informed Davis on

April 28, 2009, that she was being “laid off” because the company was downsizing.



                                            5
She asked if she could be transferred to another position, but was told no. Davis was in

her 50’s at the time.

       3.     Trial Court Proceedings

       Davis filed a complaint against Credit Union in November 2010 and filed a first

amended complaint in May 2011. She alleges that Credit Union terminated her

employment in retaliation for her suffering a workplace injury and filing a workers

compensation claim and for taking leave from work. She also alleges that her

termination was motivated by age discrimination.

       Davis alleges counts for (1) breach of an express oral agreement to terminate

only for good cause and an implied agreement to the same effect; (2) breach of an

implied covenant of good faith and fair dealing; (3) wrongful termination in violation of

public policy; (4) employment discrimination in violation of the California Fair

Employment and Housing Act (FEHA) (Gov. Code, § 12900 et seq.); (5) retaliation in

violation of FEHA; (6) intentional infliction of emotional distress; (7) unfair

competition (Bus. & Prof. Code, § 17200 et seq.); and (8) intentional misrepresentation.

       Credit Union filed a motion for summary judgment or summary adjudication of

issues and a separate statement of undisputed material facts on October 28, 2011. On

November 14, 2011, the parties filed a joint stipulation to continue the trial date to

March 12, 2012, and continue the hearing date on the motion to February 3, 2012. The

trial court granted the request and continued both dates as requested. Credit Union filed

an amended motion for summary judgment or summary adjudication of issues on

November 28, 2011. The amended notice of motion identified nine issues to be

                                             6
adjudicated corresponding to each of the eight counts alleged in the complaint, plus an

additional issue relating to the fourth count. The amended separate statement set forth

the same nine issues. Credit Union filed declarations and other documentary evidence

in support of the motion.

       Credit Union argued in the motion that Davis had agreed in writing that her

employment was terminable at will and, in any event, she was laid off as part of

a reduction in force in response to recent financial losses, which was a legitimate,

nondiscriminatory and nonretaliatory reason. It also argued that it had committed no

extreme and outrageous, unlawful, unfair, or fraudulent conduct as necessary to support

Davis’s counts for intentional infliction of emotional distress, unfair competition, and

intentional misrepresentation.

       Davis filed a motion to compel further responses and production of documents in

response to her document demands on November 23, 2011. She also filed a motion to

compel further responses to her special interrogatories on the same date. She filed an

ex parte application on December 8, 2011, to strike or deny Credit Union’s motion for

summary judgment or summary adjudication and advance the hearing on her discovery

motions, arguing that Credit Union had refused comply with its discovery obligations.

On December 9, 2011, the trial court granted her ex parte application in part by

advancing the hearing on the discovery motions to December 19, 2011. Credit Union

opposed the discovery motions, and served supplemental responses to the special

interrogatories.



                                            7
       At the hearing on the discovery motions on December 19, 2011, the trial court

stated that it had not timely received the file and was not prepared to rule on the

motions. The court continued the hearing to January 4, 2012, the date initially set for

hearing. On that date, the court again continued the hearing to January 17, 2012. On

January 17, 2012, the court stated that it had not reviewed the motions. The court

nonetheless heard oral argument and took the matter under submission. The court filed

an order on January 18, 2012, granting the discovery motions in part and denying them

in part, ordering Credit Union to provide a verification of its supplemental responses to

the special interrogatories, further respond to one special interrogatory, and produce

documents responsive to two document demands.

       Davis filed an ex parte application on February 3, 2012, to continue the trial date

and the hearing date on the motion for summary judgment or summary adjudication.

She argued that she needed additional time to prepare her opposition to the motion in

light of the supplemental discovery responses served by Credit Union and over 1,300

documents produced by Credit Union pursuant to the order compelling production. The

trial court granted the ex parte application, continuing the trial date to June 6, 2012, and

continuing the hearing date to March 16, 2012.

       Davis filed her opposition to the motion for summary judgment or summary

adjudication on March 2, 2012. She argued that Credit Union had failed to allow

discovery of its financial condition and had produced numerous unorganized, redacted

documents, and that further discovery would disprove the facts asserted by Credit

Union. She argued that the motion therefore should be denied or the hearing continued,

                                             8
pursuant to Code of Civil Procedure section 437c, subdivision (h). She also opposed the

motion on the merits. Davis filed her own declaration and declarations by her attorney

and Lowe, and filed documents in support of her opposition. She also filed objections

to 35 items of evidence. Credit Union filed a reply to Davis’s opposition and filed its

own evidentiary objections. The trial court conducted a hearing on the motion on

March 20, 2012, after another brief continuance, and took the matter under submission.

       The trial court filed a minute order on March 29, 2012, granting the summary

judgment motion and granting summary adjudication on each issue presented. The

court denied Davis’s request to continue the hearing and filed a 13-page Ruling on

Submitted Motions explaining its rulings.

       The trial court concluded in its written ruling that undisputed evidence showed

that Davis had agreed in writing in several documents that her employment was at will.

It stated that Davis had failed to create a triable issue of fact that her employment was

other than at will, or that she was misled in this regard, as necessary to support her first,

second, and eighth counts. It also concluded that undisputed evidence showed that

Credit Union had terminated her employment as part of a cost reduction plan, which

was a legitimate, nondiscriminatory and nonretaliatory reason. The court stated that

Davis had failed to create a triable issue of fact in this regard, as necessary to support

her third, fourth, and fifth counts. It stated further that Davis had failed to create

a triable issue of fact as to the existence of any illegal or unfair act or extreme or

outrageous conduct, as necessary to support her seventh and sixth counts.



                                              9
       The trial court sustained Credit Union’s objections to several items of evidence

and overruled others. It also ruled on Davis’s evidentiary objections. The court entered

a defense judgment on April 16, 2102. Davis timely appealed the judgment.

                                     CONTENTIONS

       Davis contends (1) Credit Union failed to adequately specify the issues to be

summarily adjudicated and the undisputed material facts as to each issue; (2) the trial

court erred by denying her request to deny the motion or continue the hearing to allow

further for discovery; (3) there are triable issues of fact as to each count; and (4) the

court erred by overruling her evidentiary objections.

                                       DISCUSSION

       1.     Standard of Review

       “A court may grant a summary judgment only if there is no triable issue of

material fact and the moving party is entitled to judgment in its favor as a matter of law.

(Code Civ. Proc., § 437c, subd. (c).) A defendant moving for summary judgment must

show that one or more elements of the plaintiff’s cause of action cannot be established

or that there is a complete defense. (Id., subd. (p)(2).) The defendant can satisfy its

burden by presenting evidence that negates an element of the cause of action or

evidence that the plaintiff does not possess and cannot reasonably expect to obtain

evidence needed to establish an essential element. (Miller v. Department of Corrections

(2005) 36 Cal.4th 446, 460 [30 Cal.Rptr.3d 797, 115 P.3d 77] (Miller).) If the

defendant meets this burden, the burden shifts to the plaintiff to present evidence

creating a triable issue of material fact. (Code Civ. Proc., § 437c, subd. (p)(2).)

                                             10
         “We review the trial court’s ruling on a summary judgment motion de novo,

liberally construe the evidence in favor of the party opposing the motion, and resolve all

doubts concerning the evidence in favor of the opponent. (Miller, supra, 36 Cal.4th at

p. 460.) A different standard of review applies to the court’s evidentiary rulings in

connection with the motion, which we review for abuse of discretion. (Miranda v.

Bomel Construction Co., Inc. (2010) 187 Cal.App.4th 1326, 1335 [115 Cal.Rptr.3d

538].)

         “We must affirm a summary judgment if it is correct on any of the grounds

asserted in the trial court, regardless of the trial court’s stated reasons. (Conte v. Wyeth,

Inc. (2008) 168 Cal.App.4th 89, 113 [85 Cal.Rptr.3d 299].) Even if the grounds

entitling the moving party to a summary judgment were not asserted in the trial court,

we must affirm if the parties have had an adequate opportunity to address those grounds

on appeal. (Johnson v. United Cerebral Palsy/Spastic Children’s Foundation (2009)

173 Cal.App.4th 740, 754 [93 Cal.Rptr.3d 198]; Western Mutual Ins. Co. v. Yamamoto

(1994) 29 Cal.App.4th 1474, 1481 [35 Cal.Rptr.2d 298]; see Gov. Code, § 68081; Code

Civ. Proc., § 437c, subd. (m)(2).)” (Garrett v. Howmedica Osteonics Corp. (2013)

214 Cal.App.4th 173, 180-181.)

         2.    Davis Has Shown No Error in the Failure to Deny the Summary Judgment
               Motion Based on a Deficient Separate Statement

         A summary judgment motion must be supported by “a separate statement setting

forth plainly and concisely all material facts which the moving party contends are

undisputed.” (Code Civ. Proc., § 437c, subd. (b)(1).) Each material fact stated must be


                                             11
followed by a reference to the supporting evidence.1 (Ibid.) “The failure to comply

with this requirement of a separate statement may in the court’s discretion constitute

a sufficient ground for denial of the motion.” (Ibid.)

          Thus, the summary judgment statute expressly grants a trial court the discretion

to deny a summary judgment motion if the moving party fails to file a separate

statement in compliance with the statute. The statute, however, does not compel the

denial of a summary judgment motion in those circumstances. A trial court in some

circumstances may choose to consider the merits of a summary judgment motion

despite deficiencies in the moving party’s separate statement. We review a court’s

decision to do so for abuse of discretion. (King v. United Parcel Service, Inc. (2007)

152 Cal.App.4th 426, 437; San Diego Watercrafts, Inc. v. Wells Fargo Bank (2002)

102 Cal.App.4th 308, 315-316; but see United Community Church v. Garcin (1991)

231 Cal.App.3d 327, 337 [stating the so-called “Golden Rule” of summary judgment

that evidence not set forth in the separate statement does not exist].)

          Davis argues that Credit Union’s separate statement did not adequately set forth

the issues to be summarily adjudicated or state facts sufficient to support a judgment in

its favor. Her argument is conclusory and fails to explain the purported deficiencies and

how she was prejudiced. We conclude that Davis has failed to show that the separate

statement was deficient or that the trial court abused its discretion by ruling on the

merits.

1
      California Rules of Court, rule 3.1350(d) and (h) states the required content and
format of a separate statement of undisputed material facts.


                                              12
       3.     Summary Judgment Was Proper as to Each Count

              a.     Davis’s Employment Was “At Will”

       An implied agreement to terminate only for good cause cannot arise if such an

implied agreement would contradict an express, written at-will employment agreement.

(Tomlinson v. Qualcomm, Inc. (2002) 97 Cal.App.4th 934, 944; see Guz v. Bechtel

National, Inc. (2000) 24 Cal.4th 317, 340, fn. 10 (Guz).) Davis entered into a written

agreement on September 11, 2006, expressly stating that her employment was at will, as

stated above.2 An implied agreement to the contrary therefore could not arise. Credit

Union therefore is entitled to summary adjudication of the first count to the extent that it

is based on an implied agreement to terminate only for good cause.

       Davis also alleges in the first count that on September 11, 2006, Credit Union

orally agreed to terminate her employment only for good cause. The parol evidence

rule, codified in Civil Code section 1625 and Code of Civil Procedure section 1856,

provides that the terms of an integrated written agreement cannot be contradicted by

a prior or contemporaneous oral agreement. (Casa Herrera, Inc. v. Beydoun (2004)

32 Cal.4th 336, 344.) An oral agreement to terminate only for good cause would

directly contradict the parties’ written at-will employment agreement. An integration

clause stating that the contracting parties intended their written agreement to serve as

the complete and exclusive expression of their agreement, such as the clause in the

“Employment At-Will” agreement quoted above, indicates that the parties intended an

2
       Davis created no triable issue of fact as to the existence of an express, written at-
will agreement, and did not attempt to do so.


                                             13
integration. Davis presented no evidence that the parties had any contrary intent. We

therefore conclude that the written agreement was integrated and precludes any oral

agreement to the contrary. Credit Union is entitled to summary adjudication of the first

count in its entirety.

               b.        Davis Failed to Controvert the Evidence of a Legitimate,
                         Nondiscriminatory and Nonretaliatory Reason

       An employer may move for summary judgment against a count for employment

discrimination based on evidence of a legitimate, nondiscriminatory reason for the

adverse employment action. (Guz, supra, 24 Cal.4th at p. 357; Kelly v. Stamps.com Inc.

(2005) 135 Cal.App.4th 1088, 1097-1098 (Kelly).) A legitimate, nondiscriminatory

reason is a reason that is unrelated to prohibited bias and that, if true, would preclude

a finding of discrimination. (Guz, supra, 24 Cal.4th at p. 358.) The employer’s

evidence must be sufficient to allow the trier of fact to conclude that it is more likely

than not that one or more legitimate, nondiscriminatory reasons were the sole basis for

the adverse employment action. (Kelly, supra, at pp. 1097-1098.)

       By presenting such evidence, the employer shifts the burden to the plaintiff to

present evidence that the employer’s decision was motivated at least in part by

prohibited discrimination in order to avoid summary judgment.3 (Guz, supra,


3
       This burden-shifting test is derived from the three-stage burden-shifting test
established by the United States Supreme Court for use at trial in cases involving claims
of employment discrimination based on disparate treatment, known as the McDonnell
Douglas test (McDonnell Douglas Corp. v. Green (1973) 411 U.S. 792 [36 L.Ed.2d
668, 93 S.Ct. 1817]). (Guz, supra, 24 Cal.4th at pp. 354, 357.) A plaintiff has the initial
burden at trial to establish a prima facie case of employment discrimination. (Id. at
p. 354.) On a summary judgment motion, in contrast, a moving defendant has the initial

                                              14
24 Cal.4th at pp. 353, 357; Kelly, supra, 135 Cal.App.4th at p. 1098.) The plaintiff’s

evidence must be sufficient to support a reasonable inference that discrimination was

a substantial motivating factor in the decision. (Harris v. City of Santa Monica (2013)

56 Cal.4th 203, 232 (Harris);4 Guz, supra, at pp. 353, 357.) The stronger the

employer’s showing of a legitimate, nondiscriminatory reason, the stronger the

plaintiff’s evidence must be in order to create a reasonable inference of a discriminatory

motive.5 (Guz, supra, at p. 362 & fn. 25.) This same burden-shifting analysis also

applies to a count for retaliation if the employer presents evidence of a legitimate,

nonretaliatory reason for an adverse employment action. (Yanowitz v. L’Oreal USA,

Inc. (2005) 36 Cal.4th 1028, 1042; Loggins v. Kaiser Permanente Intern. (2007)

151 Cal.App.4th 1102, 1108-1109 (Loggins).)

       “[D]ownsizing alone is not necessarily a sufficient explanation, under the FEHA,

for the consequent dismissal of an age-protected worker. An employer’s freedom to



burden to show that a cause of action has no merit (Code Civ. Proc., § 437c,
subd. (p)(2)) and therefore has the initial burden to present evidence that its decision
was motivated solely by legitimate, nondiscriminatory reasons. (Kelly, supra,
135 Cal.App.4th at pp. 1097-1098.)
4
       Harris, supra, 56 Cal.4th at page 232, held that the plaintiff in a FEHA
employment discrimination action must prove that unlawful discrimination was
“a substantial motivating factor” in the adverse employment decision, rather than only
“a motivating factor” (emphasis omitted).
5
        “[S]ummary judgment for the employer may thus be appropriate where, given
the strength of the employer’s showing of innocent reasons, any countervailing
circumstantial evidence of discriminatory motive, even if it may technically constitute
a prima facie case, is too weak to raise a rational inference that discrimination
occurred.” (Guz, supra, 24 Cal.4th at p. 362.)


                                            15
consolidate or reduce its work force, and to eliminate positions in the process, does not

mean it may ‘use the occasion as a convenient opportunity to get rid of its [older]

workers.’ [Citations.] Invocation of a right to downsize does not resolve whether the

employer had a discriminatory motive for cutting back its work force, or engaged in

intentional discrimination when deciding which individual workers to retain and release.

Where these are issues, the employer’s explanation must address them. [Citation.]

       “On the other hand, if nondiscriminatory, [the employer’s] true reasons need not

necessarily have been wise or correct. [Citations.] While the objective soundness of an

employer’s proferred reasons supports their credibility . . . , the ultimate issue is simply

whether the employer acted with a motive to discriminate illegally. Thus, ‘legitimate’

reasons [citation] in this context are reasons that are facially unrelated to prohibited

bias, and which, if true, would thus preclude a finding of discrimination. [Citations.]”

(Guz, supra, 24 Cal.4th at p. 358.)

       Credit Union presented evidence that it suffered financial losses in 2009 causing

its board of directors to revise its budget and reduce its workforce. The board decided

to eliminate one position in the accounting department and three teller positions, and

implemented other cost-saving measures. Martin declared that he ranked the employees

in the accounting department based on their performance evaluations and proficiency

with spreadsheets, and ranked Davis last. Martin and Ruano declared that during the

time when Davis split her workday between the accounting and operations departments,

her absence from the accounting department did not adversely affect that department.

Credit Union also presented evidence that the three tellers who were discharged at the

                                             16
same time as Davis were all under 40 years of age, and that it did not hire anyone to

replace her but instead reassigned her work to other employees.

       We conclude that this evidence, if believed, would establish a legitimate,

nondiscriminatory and nonretaliatory reason for Davis’s discharge and would preclude

a finding of prohibited discrimination or retaliation. The burden therefore shifted to

Davis to present evidence sufficient to create a triable issue of fact that it is more likely

than not that discrimination or retaliation was a substantial motivating factor in the

decision.

       Davis filed her own declaration and declarations by her attorney and Lowe in

opposition to the summary judgment motion. She also filed deposition testimony,

financial statements, and other documents. Davis cites her own declaration that in or

about March 2007, around the time that Martin denied her request to work part time,

Martin “commented on my age stating to me that as I was getting ‘older’ and wanted to

know if I could ‘handle my work.’ ” In our view, this evidence raises, at most, only

a weak inference of prohibited bias. Viewed in light of the evidence that Credit Union

reduced its workforce for financial reasons and selected Davis for dismissal because she

ranked last in her department, this statement attributed to Martin is insufficient to create

a reasonable inference of a discriminatory motive.

       Davis also cites evidence that her duties were reassigned to younger employees

and argues that she established a prima facie case of discrimination under the

McDonnell Douglas test. We need not decide whether she established a prima facie

case of discrimination. Even if she did, the cited evidence together with the evidence of

                                             17
Martin’s comments quoted above raises, at most, only a weak inference of prohibited

bias and, when we view the evidence as a whole, is insufficient to create a reasonable

inference of a discriminatory motive. (Guz, supra, 24 Cal.4th at p. 362, fn. 25.) We

therefore conclude that the summary adjudication of Davis’s fourth count for

employment discrimination under FEHA was proper.

       Davis argues that Credit Union failed to address her retaliation claim. We

disagree. By presenting evidence of a legitimate, nondiscriminatory and nonretaliatory

reason for terminating her employment, Credit Union shifted the burden to Davis to

present evidence sufficient to create a triable issue of fact that it is more likely than not

that retaliation was a substantial motivating factor in the decision. Davis failed to

present such evidence in the trial court and fails to discuss the evidence in her

appellant’s opening brief. We conclude that she has shown no error and that the

summary adjudication of her fifth count for retaliation was proper.

       Davis’s second count for breach of an implied covenant of good faith and fair

dealing and third count for wrongful termination in violation of public policy are based

on the same alleged discriminatory and retaliatory motives as the fourth and fifth

counts. Credit Union’s evidence of a legitimate, nondiscriminatory and nonretaliatory

reason for the termination invokes the same burden-shifting analysis. (Loggins, supra,

151 Cal.App.4th at pp. 1108-1109 [wrongful termination].) Davis’s failure to present

evidence sufficient to create a reasonable inference of intentional discrimination or

retaliation compels the conclusion that the summary adjudication of the second and

third counts was proper.

                                              18
              c.     Davis Failed to Create a Triable Issue as to Intentional Infliction
                     of Emotional Distress, Unfair Competition, or Fraud

       Davis argues in a conclusory manner, without discussing the evidence, that

Credit Union’s conduct was outrageous and exceeded all bounds of tolerable behavior.

Liability for intentional infliction of emotional distress requires a showing of extreme

and outrageous behavior beyond all bounds of decency. (Agarwal v. Johnson (1979)

25 Cal.3d 932, 946, disapproved on another point in White v. Ultramar, Inc. (1999)

21 Cal.4th 563, 574, fn. 4.) The conduct must have been committed with the intention

of causing, or reckless disregard of the probability of causing, emotional distress, and

the plaintiff must have suffered severe emotional distress as a result. (Agarwal, supra,

at p. 946.)

       Considering all of the evidence presented on the motion, the most significant of

which we have discussed ante, we conclude that Credit Union satisfied its initial burden

as moving party to show that it committed no extreme and outrageous conduct, and

Davis failed to present evidence creating a triable issue of material fact as to that

showing. We therefore conclude that the summary adjudication of the sixth count for

intentional infliction of emotional distress was proper.

       Davis also argues in a conclusory manner, without citing the evidence, that

Credit Union “failed to disprove by undisputed facts, that its practices were unfair,” and

therefore is not entitled so summary adjudication of her unfair competition count. The

unfair competition law prohibits “any unlawful, unfair or fraudulent business act or

practice . . . . ” (Bus. & Prof. Code, § 17200.) Considering all of the evidence


                                             19
presented on the motion, we conclude that Credit Union satisfied its initial burden as

moving party to show that its conduct was not unlawful, unfair, or fraudulent, and Davis

failed to present evidence creating a triable issue of material fact as to that showing.

We therefore conclude that the summary adjudication of the seventh count for unfair

competition was proper.

       Finally, Davis argues in a conclusory manner that Credit Union represented that

it would follow its own leave and antiretaliation policies but failed to do so. Citing

12 pages of her own declaration, she argues, “[t]hese are genuine issues that Respondent

did not disprove, thus Respondent was not entitled to judgment as a matter of law, and

the Trial Court should have denied Respondent’s motion.” Davis fails to discuss the

elements of intentional misrepresentation, and she does not explain how Credit Union’s

showing in support of its motion was deficient or how the evidence creates a triable

issue of material fact as to any element. We therefore conclude that she has shown no

error in the summary adjudication of her eighth count for intentional misrepresentation.

       4.     The Trial Court Properly Denied the Request to Continue the Hearing

       A party opposing a motion for summary judgment or summary adjudication is

entitled to a denial of the motion or a continuance for the purpose of obtaining

additional evidence if the declarations filed in opposition to the motion show that facts

essential to the opposition may exist but, for reasons stated, cannot then be presented.

(Code Civ. Proc., § 437c, subd. (h).) A party invoking this provision must show (1) that

the facts to be presented are essential to opposing the motion; (2) that there is reason to

believe that such facts may exist; and (3) the reasons why additional time is needed to

                                             20
present the facts. (Frazee v. Seely (2002) 95 Cal.App.4th 627, 633.) A denial or

a continuance is mandatory if such a showing is made in good faith. (Park v. First

American Title Co. (2011) 201 Cal.App.4th 1418, 1428.) But if the declarations filed in

opposition to the motion fail to make such a showing, whether to grant a continuance is

within the trial court’s discretion. (Ibid.)

       Davis contends she made the required showing and the trial court applied an

erroneous legal standard by requiring a showing that further discovery would “provide

a defense” rather than that “facts essential to justify opposition may exist” (Code Civ.

Proc., § 437c, subd. (h)). We conclude that she failed to show that facts essential to

justify the opposition may exist and therefore need not decide whether the trial court

applied a different standard.

       Davis argued in opposition to the motion, among other arguments, that Credit

Union was financially sound at the time of her discharge and that its claim that she was

laid off as part of a reduction in force due to financial difficulties was specious.

A declaration by Davis’s counsel stated that Davis sought discovery relating to Credit

Union’s financial condition and received some responses and redacted documents, and

that the trial court had ordered further responses and further production of documents.

Her counsel declared, “the necessary evidence is un-redacted documents, internal

financial audits, NCUA [National Credit Union Administration] examination reports,

records of the Defendant[’]s expenses such as the writings showing the employees it

hired when it claims it had a hiring freeze, the two credit unions it bought, the



                                               21
$350,000.00 it spent in 2009 on it’s [sic] change of name, new sign ($61 K alone) the

CEO’s new 50K car, travel, parties, massages etc.”

       Evidence that an employer’s reasons for an adverse employment action were

baseless or mistaken does not create an inference of intentional discrimination absent

some other evidence creating a reasonable inference that discrimination was

a substantial motivating factor in the decision. Even if Davis were able to prove that

Credit Union lied about its reasons for terminating her employment, that alone would

not support the conclusion that her termination was discriminatory or retaliatory or

create a triable issue of material fact in this regard without some other evidence

supporting a reasonable inference that discrimination was a substantial motivating factor

in the decision. (Guz, supra, 24 Cal.4th at pp. 360-361.)

       “[A]n inference of intentional discrimination cannot be drawn solely from

evidence, if any, that the company lied about its reasons. The pertinent statutes do not

prohibit lying, they prohibit discrimination. [Citation.] Proof that the employer’s

proffered reasons are unworthy of credence may ‘considerably assist’ a circumstantial

case of discrimination, because it suggests the employer had cause to hide its true

reasons. [Citation.] Still, there must be evidence supporting a rational inference that

intentional discrimination, on grounds prohibited by the statute, was the cause of the

employer’s actions. [Citation.]” (Guz, supra, 24 Cal.4th at pp. 360-361.)

       Davis did not argue and failed to show that she had any likelihood of obtaining

further evidence that would support a reasonable inference of intentional discrimination

or retaliation apart from evidence of Credit Union’s purportedly sound financial

                                            22
condition, which alone cannot support such a reasonable inference. We therefore

conclude that she failed to make the required showing and that the trial court did not

abuse its discretion in denying her request to continue the hearing.

       5.     Davis Has Shown No Prejudicial Error in the Sustaining of
              Evidentiary Objections

              a.     Davis Forfeits any Challenge to the Rulings on
                     Evidentiary Objections that She Fails to Argue on Appeal

       Davis contends the trial court erred in overruling her numerous evidentiary

objections. She cites her objections to the declarations of Anita Reza, Ruano, and

Martin, and to the attached exhibits, on the grounds of lack of personal knowledge,

hearsay, relevance, speculation, and lack of authentication. But she discusses her

objections to only two items of evidence and therefore forfeits any challenge to the

rulings on her other objections.

       An appellate brief must include argument supporting each point asserted

(Cal. Rules of Court, rule 8.204(a)(1)(B)), and may not incorporate by reference

documents filed in the trial court. (Soukup v. Law Offices of Herbert Hafif (2006)

39 Cal.4th 260, 294, fn. 20; Keyes v. Bowen (2010) 189 Cal.App.4th 647, 656.) The

failure to support a claim of error with argument in an appellant’s opening brief results

in a forfeiture of the argument. (Salehi v Surfside III Condominium Owners Assn.

(2011) 200 Cal.App.4th 1146, 1161-1162.)

       An appellant challenging an evidentiary ruling must identify the particular

objectionable statement or other material and the grounds for objection, and explain

why the ruling was erroneous. Merely citing evidentiary objections made in the trial

                                            23
court is patently insufficient to challenge the rulings on those objections on appeal. We

conclude that Davis forfeits any challenge to the rulings on her evidentiary objections

apart from those specifically discussed and argued in her appellant’s opening brief.

              b.     Davis Has Shown No Prejudicial Error in the Sustaining
                     of Objections to the Ruano and Martin Declarations

       Davis objected to financial records that were described in the Ruano declaration

as “the Credit Union’s 5300 reports” on grounds of hearsay and lack of authentication,

among other grounds. Copies of the reports were attached as exhibits to the declaration.

She argued in the trial court, and argues on appeal, that Ruano failed to declare that she

was the custodian of records.6

       Ruano declared that, as Credit Union’s chief financial officer, she oversaw the

preparation of “Credit Union’s 5300 reports,” which were submitted quarterly to the

National Credit Union Administration. She also declared that she was partly

responsible for forecasting Credit Union’s future financial performance based on its past

financial performance and that she had access to Credit Union’s financial records.

Ruano declared that Credit Union’s net income had steadily decreased from $1,757,339

in 2005 to $100,145 in 2008, and that 2009 was a financially challenging year due to an

increase in projected loan losses. She declared that the Credit Union’s 5300 reports

reflected these same amounts.


6
       Davis also argues on appeal that Ruano did not declare that the copies attached to
her declaration were “true and correct” and therefore failed to properly authenticate the
copies. Davis failed to assert this objection in the trial court and therefore cannot argue
on appeal that such an objection should have been sustained.


                                            24
       We conclude that the financial information in the Ruano declaration itself was

sufficient to show that Credit Union reduced its workforce for financial reasons. In

light of this evidence, which Davis does not challenge on appeal, Credit Union’s

5300 reports attached to the declaration were not essential to show a legitimate,

nondiscriminatory and nonretaliatory reason for the adverse employment action. We

therefore conclude that any error in the overruling of Davis’s objections to the reports

was harmless and cannot justify a reversal, so we need not decide whether the trial court

properly overruled the objections.

       Davis also objected to statements in the Martin declaration as hearsay. She

argues on appeal, “Martin’s declaration contains numerous statements purportedly made

by Lourdes Ruano, for the sole purpose of establishing the truth of same.” Davis fails to

discuss the statements in her appellant’s opening brief and has not shown that they

constitute hearsay. In any event, the statements were not essential to Credit Union’s

showing of a legitimate, nondiscriminatory and nonretaliatory reason for the adverse

employment action. Any error in the overruling of Davis’s objections to the statements

was harmless and cannot justify a reversal, so we need not decide whether the trial court

properly overruled the objections.




                                            25
                                 DISPOSITION

    The judgment is affirmed. Credit Union is entitled to recover its costs on appeal.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                                  CROSKEY, J.

WE CONCUR:




    KLEIN, P. J.




    ALDRICH, J.




                                        26